In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00102-CV




               IN RE RUSTI POULTON




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                      MEMORANDUM OPINION
       On November 27, 2019, Rusti Poulton (Relator) filed this original proceeding in which she

complains of the trial court’s order granting defendant’s motion for leave to add a third-party

defendant. We deny the petition.

       After reviewing the record, we conclude that Relator failed to comply with Rule 52.7(a)(1)

of the Texas Rules of Appellate Procedure, which states that a relator must file with her petition

“a certified or sworn copy of every document that is material to the realtor’s claim for relief and

that was filed in any underlying proceeding[.]” TEX. R. APP. P 52.7(a)(1) (emphasis added).

Although Relator provided various copies of documents from the underlying proceeding, those

copies are not sworn to or certified. Accordingly, the mandamus petition fails to provide a

complete record as required by Rule 52.7(a)(1) and is, therefore, insufficient to establish that the

trial court abused its discretion. See In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th

Dist.] 2011, orig. proceeding) (“Those seeking the extraordinary remedy of mandamus must follow

the applicable procedural rules. Chief among these is the critical obligation to provide the

reviewing court with a complete and adequate record.” (footnote omitted)).

       For this reason, we deny Relator’s petition for writ of mandamus.




                                              Scott E. Stevens
                                              Justice

Date Submitted:        January 15, 2020
Date Decided:          January 16, 2020


                                                 2